DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoe et alia (US Patent Application Publication 2015/0276070), hereinafter “Yokoe” in view of Saito (US Patent Application Publication 2014/0362672).
Re claim 1, Yokoe discloses a motor, comprising: a rotor (41) comprising a magnet (43) fixed to an outer periphery of a rotor main body (the unnumbered structure that ref. no. 43 surrounds and ref. no. 54 is placed within, see Fig. 3) and an integral rotation unit (including ref. nos. 54 and 50) assembled to the rotor main body; and a spindle (42) configured to rotatably support the rotor.  Yokoe fails to disclose a positioning marker on the magnet.

Re claim 2, the modified Yokoe discloses the motor according to claim 1, wherein the rotor main body is fixed to the magnet by insert molding (see Saito, paragraph [0007]). 
Re claim 3, the modified Yokoe discloses the motor according to claim 1, wherein the positioning marker is a notch formed in the magnet (see Saito, Fig. 16). 
Re claim 4, the modified Yokoe discloses the motor according to claim 1, wherein the positioning marker is provided at a position where magnetic poles are switched in a circumferential direction of the magnet (see Saito, paragraph [0254]). 
Re claim 5, the modified Yokoe discloses the motor according to claim 1, wherein the integral rotation unit and the rotor main body are fixed by fitting at least one concave unit and at least one convex unit to each other (see ref. no. 54 of Yokoe in Fig. 4 and note how it is engaged within the rotor main body as shown in Fig. 3). 
Re claim 6, the modified Yokoe discloses the motor according to claim 5, wherein the at least one concave unit is formed in the rotor main body, and the at least one convex unit is 
Re claim 9, the modified Yokoe discloses the motor according to claim 1, wherein the integral rotation unit (54, 50) is a power output member provided with a pinion (50), and is provided with at least one abutment convex unit (toward the top of ref. no. 54, see Fig. 4 of Yokoe) in a site not interfering with a surface where teeth of the pinion are present. 
Re claim 10, the modified Yokoe discloses a valve drive device comprising: a base (10, 3, 4, 15) including a fluid inlet (3), a fluid outlet (4), and a valve seat surface (15), at least one of the fluid inlet and the fluid outlet being opened at the valve seat surface (see Fig. 3); a cover (11) configured to define, between the valve seat surface and the cover, a valve chamber with which the fluid inlet and the fluid outlet communicate; a valve element (27) rotatably arranged in the valve chamber, having a contact surface sliding on the valve seat surface, and configured to rotate to switch a flow path of a fluid; and a valve element drive mechanism configured to rotate the valve element about an axis orthogonal to the valve seat surface (see Fig. 3), wherein the valve element drive mechanism rotates the valve element by using, as a power source, the motor according to claim 1 (in the combination of Yokoe in view of Saito). 
Re claim 11, the modified Yokoe discloses the valve drive device according to claim 10, wherein one end of the spindle of the motor is fixed non-rotatably to the base, wherein a power output member including a pinion (50) arranged between the base and the rotor main body at the one end side of the spindle is provided, and wherein the valve element is configured to rotate via a reduction gear meshing with the pinion (see Fig. 4).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753